RESOLUCIÓN
Se acoge la Moción de Reconsideración como una solicitud de reinstalación a la abogacía. El peticionario nos informa en su escrito su dirección residencial y postal, cumpliendo con lo dispuesto en la Regla 9(j) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXII-A, y acredita el pago de la cuota adeudada al Colegio de Abogados. En estas circunstancias, se autoriza su reinstalación al ejercicio de la abogacía.
Se instruye a la Secretaria de este Tribunal que tome conocimiento de la nueva dirección del peticionario.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodríguez no interviene. La Jueza Asociada Señora Pabón Charneco no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo